DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see response to non-final, filed 02/12/2021, with respect to rejection of claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn in light of the newly amended claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Flory (Reg No. 42, 540) on 03/31/2021.

The application has been amended as follows: 

1.	(Currently Amended)  A vehicular vision system, said vehicular vision system comprising:
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, wherein said plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle;
a processor operable to process image data captured by said plurality of cameras;
wherein said processor processes image data captured by at least some of said front camera, said rear camera, said driver-side camera and said passenger-side camera to generate images derived from image data captured by the at least some of said front camera, said rear camera, said driver-side camera and said passenger-side camera;
a display screen viewable by a driver of the equipped vehicle, wherein said display screen displays the generated images and a three dimensional vehicle representation as would be viewed from a virtual camera viewpoint exterior to and higher than the equipped vehicle itself;
wherein a portion of the displayed three dimensional vehicle representation is at least partially transparent; 
wherein, displayed images representative of an object present exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of ; and 
wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle.

2.	(Canceled)

3.	(Currently Amended)  The vehicular vision system of claim 1, wherein said vehicular vision system, via processing at the processor of captured image data, detects the object present exterior of the equipped vehicle and in the field of view of at least one camera of said plurality of cameras

4.	(Original)  The vehicular vision system of claim 3, wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is increased so the portion of the displayed three dimensional vehicle representation does not obscure displayed images of the detected object. 

5.	(Currently Amended)  The vehicular vision system of claim 1, wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on a level of backlight.

6.	(Currently Amended)  The vehicular vision system of claim 1, wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on distance from the equipped vehicle to the virtual camera viewpoint. 

1, wherein the degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable based at least in part on an aberration angle of the equipped vehicle from the viewing direction of the virtual camera viewpoint. 

8.	(Original)  The vehicular vision system of claim 1, wherein the displayed images are representative of an environment at least partially surrounding the equipped vehicle.

9.	(Original)  The vehicular vision system of claim 1, wherein said processor generates the three dimensional vehicle representation.

10.	(Currently Amended)  A vehicular vision system, said vehicular vision system comprising:
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, wherein said plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle;
a processor operable to process image data captured by said plurality of cameras;
wherein said processor processes image data captured by at least some of said front camera, said rear camera, said driver-side camera and said passenger-side camera to generate images derived from image data captured by the at least some of said front camera, said rear camera, said driver-side camera and said passenger-side camera;
a display screen viewable by a driver of the equipped vehicle, wherein said display screen displays the generated images and a three dimensional vehicle representation as would be viewed from a virtual camera viewpoint exterior to and higher than the equipped vehicle itself; 
; 
wherein a portion of the three dimensional vehicle representation is rendered as displayed to be at least partially transparent to render viewable at said display screen an object at or near the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the three dimensional vehicle representation; and 
wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle.

11.	(Original)  The vehicular vision system of claim 10, wherein the displayed images are representative of an environment at least partially surrounding the equipped vehicle.

12.	(Original)  The vehicular vision system of claim 10, wherein said processor generates the three dimensional vehicle representation.

13.	(Original)  The vehicular vision system of claim 10, wherein the vector model is displayed responsive to location of the virtual camera viewpoint. 

14.	(Currently Amended)  A vehicular vision system, said vehicular vision system comprising:
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, wherein said plurality of cameras comprises a front camera having a field of view at least forward of the equipped vehicle, a rear camera having a field of view at least rearward of the equipped vehicle, a driver-side camera having a field of view at least sideward of the equipped vehicle, and a passenger-side camera having a field of view at least sideward of the equipped vehicle;
a processor operable to process image data captured by said plurality of cameras;

a display screen viewable by a driver of the equipped vehicle, wherein said display screen displays the generated images and a three dimensional vehicle representation of the equipped vehicle as would be viewed from a virtual camera viewpoint exterior to and higher than the equipped vehicle itself; 
wherein the three dimensional vehicle representation comprises at least one selected from the group consisting of (i) a shape corresponding to that of the equipped vehicle, (ii) a body type corresponding to that of the equipped vehicle, (iii) a body style corresponding to that of the equipped vehicle and (iv) a color corresponding to that of the equipped vehicle; 
wherein a portion of the three dimensional vehicle representation is rendered as displayed to be at least partially transparent to render viewable at said display screen an object at or near the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the three dimensional vehicle representation; and 
wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle.

15.	(Canceled)

16.	(Original)  The vehicular vision system of claim 14, wherein the three dimensional vehicle representation of the equipped vehicle comprises (i) a body style corresponding to that of the equipped vehicle and (ii) a color corresponding to that of the equipped vehicle.



18.	(Original)  The vehicular vision system of claim 14, wherein said vehicular vision system determines the body type of the equipped vehicle and at least one of (i) a body style of the equipped vehicle and (ii) a color of the equipped vehicle.

19.	(Original)  The vehicular vision system of claim 14, wherein the field of view of at least some of said cameras encompasses a portion of the equipped vehicle, and wherein captured image data of the portion of the equipped vehicle is transferred into a three dimensional vehicle representation as seen from the virtual camera viewpoint.

20.	(Original)  The vehicular vision system of claim 14, wherein the three dimensional vehicle representation of the equipped vehicle is generated responsive at least in part to an input representative of the body type and body style and color of the equipped vehicle, and wherein the input is provided at a vehicle assembly plant.

21.	(Original)  The vehicular vision system of claim 14, wherein the displayed images are representative of an environment at least partially surrounding the equipped vehicle.

22.	(Original)  The vehicular vision system of claim 14, wherein said processor generates the three dimensional vehicle representation.

Reasons for Allowance

Claims 1, 3-14 and 16-22 are allowed.
Claims 2 and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose wherein, displayed images representative of an object present exterior of the equipped vehicle that would otherwise be partially hidden by non-transparent display of that portion of the displayed three dimensional vehicle representation are viewable at said display screen through that portion of the three dimensional vehicle representation and wherein a degree of transparency of the portion of the displayed three dimensional vehicle representation is adjustable responsive to location of the object at or near the equipped vehicle, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483